             Case 3:19-cv-07076-SK Document 1 Filed 10/28/19 Page 1 of 7



 I   CATHERINE E. HOLZHAUSER, SBN 1 T87 56
     CHRISTOPHER HAMMER, SBN 272543
 2   BEESON, TAYER & BODINE, APC
     520 Capitol Mall, Suite 300
 J   Sacramento, CA 9581 4-4714
     Telephone:     916.325.2100
 4   Facsimile:     916.325.2120
     Email:         cholzhauser@beesontayer.com
 5                  chammer@beesontayer. com

 6   Attorneys for Plaintiff Trustees on Behalf of General Employees Trust Fund

 7

 8                                 UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OT'CALIFORNIA

l0                                          OAKLAND DIVISION
11
     TRUSTEES ON BEHALF OF GENERAL                       Case No.
t2   EMPLOYEES TRUST FLIND.
                                                         COMPLAINT
13                                          Plaintiff.

l4
l5   PREMIER FLOOR CARE. INC..

t6                                        Defendant.

l7
l8          PLAINTIFF ALLEGES:

t9                                        JURISDICTION/VENUE

20          l.     This action arises under the National Labor Relations Act,29 U.S.C.   $   I   35; and under

2l   the Employee Retirement Income Security Act,29 U.S.C. $1132 and $1145 for the collection           of
22   delinquent contributions.

23          2.      Intradistrict Assignment. This action arises in Contra Costa County and is properly

24   Assigned to the Oakland division of the Northern District of California.

25                                                 PARTIES

26          3.      Plaintiff Trustees on Behalf of General Employees Trust Fund ("Plaintiff Fund") is an

27   employeebenefitplanwithinthemeaningof 29 U.S.C. $$1002and 1132(d). Plaintiff Fundisatrust

28   fund originally established by a Trust Agreement. A copy of the Restated Trust Agreement for
              Case 3:19-cv-07076-SK Document 1 Filed 10/28/19 Page 2 of 7



 I   General Employees Trust Fund is attached as Exhibit     "A"   and is incorporated by reference.

 2          4.     Plaintiff is informed and believes, and on that basis alleges, that during all relevant
 J   times described in this complaint, Defendant Premier Floor Care, Inc. ("Defendant") was a Nevada

 4   corporation, with its principal place of business in Brentwood, California.

 5                                RELEVANT STATUTORY PROVISIONS
 6
            5.      Section 515 of ERISA, 29 U.S.C. $1145, provides that:
 7
                    Every employer who is obligated to make contributions to a multi-
                    employer plan under the terms of the plan or under the terms of a
 8
                    collectively bargained agreement shall, to the extent not
                    inconsistent with law, make such contributions in accordance with
 9
                    the terms and conditions of such plan or such agreement.
10
            6.      Section 501(9)(2) of ERISA, 29 U.S.C. $1132(gX2), provides that:
11

                    A court may, in its discretion, award a plaintiff bringing suit to
l2                  enforce 29 U.S.C. $1145, amongst other things, the unpaid
                    contributions, liquidated damages, interest on the unpaid
13
                    contributions, and reasonable attorneys' fees and costs ofthe
                    action.
t4
            7.   Section 4219(a) of ERISA,29 U.S.C. $1399(a), provides that:
l5
                    An employer shall, within 30 days after a written request from the
r6                  plan sponsor, furnish such information as the plan sponsor
                    reasonably determines to be necessary to enable the plan sponsor
T7
                    to comply with the requirements of this part.
18

t9                                       FACTUAL ALLEGATIONS

20          8.      During all relevant times described in this complaint, Defendant was located in

2l   Brentwood, California and engaged in the cleaning business.

22          9.      Defendant was signatory to the Northern California Safeway Contractors Janitor I

23   Agreement with the Service Employees International Union Local 1877, effective November 1, 2009

24   through and including October 3I,2012. The Agreement obligates Defendant to make health and

25   welfare contributions on behalf of covered employees and comply with Plaintiff Fund's audit

26   requests. A copy of that collective bargaining agreement is attached as Exhibit "B" and is

27   incorporated by reference.

28
                Case 3:19-cv-07076-SK Document 1 Filed 10/28/19 Page 3 of 7



 1              10.   Defendant was also signatory to the Northern California Safeway Agreement with

 2   Premier Floor Care Janitor I Agreement with the Service Employees International Union, United
 a
 J   Service Workers West, effective May                                                                5. This
                                              3I   , 2013 through and including October     3 1 , 201

 4   Agreement obligates Defendant to make health and welfare contributions to Plaintiff Fund on behalf

 5   of covered employees. It also requires that Defendant comply with audit requests made by the
 6   Trustees of Plaintiff Fund, in accordance with the Trust Agreement.          A copy of that collective
 7   bargaining agreement is attached as Exhibit "C" and is incorporated by reference.

 8              11.   Defendant is also signatory to a Subscribers' Agreement with Plaintiff Fund which

 9   obligates it to contribute to Plaintiff Fund in accordance with the Trust Agreement and make

l0   available to Plaintiff Fund all records necessary to conduct an audit. A true and correct copy of the

1l   Subscribers' Agreement is attached as Exhibit "D" and is incorporated by reference.

t2              12.   At all times relevant to this action, the Agreements obligated Defendant to make
13   contributions to Plaintiff Fund and provide records necessary to conduct an audit to verify that the

t4   required contributions have been made.

15                                        FIRST CAUSE OF ACTION
                                          Demand for Pavment of Audit
16

17              13.   Plaintiff Fund realleges and incorporates by reference the allegations set forth in
18   Paragraphs one through twelve, above, as though       fully   set forth herein.

19              14.   Article VIII, Section 8.13 of the Trust Agreement permits an auditor appointed by
20   Plaintiff Fund to enter the premises of the employer to examine and copy its business records to
2l   determine whether the employer has made full payment of all sums required to be paid to Plaintiff

22   Fund.

23              15.   On or about May 17,2019, National Compliance Services completed a revised audit

24   of Defendant's payroll records for the 2014 through20I6 calendar years. This revised audit
25   incorporated Defendant's feedback to the initial audit and reduced the original amounts due. The

26   revised audit, with liquidated damages and interest calculated through October 20,2019, reveals a

27   total amount due of $193,962.13. A copy of the revised audit is attached as Exhibit "E" and is
28   incorporated by reference.


     COMPLAINT
     Case No.
                Case 3:19-cv-07076-SK Document 1 Filed 10/28/19 Page 4 of 7



 I           16.      Article VIII, Section 8.06(b) of the Trust Agreement provides that if Plaintiff Fund
2    files a legal action to collect unpaid contributions or other monies, the liquidated damages for any
a
J    contributions still unpaid on the date the legal action is filed shall be increased from ten percent
4    (10%) to twenty percent (20%) of the contributions which are due and unpaid. At the time of the

5    filing of this lawsuit, Defendant owes Plaintiff Fund 20%liquidated damages of the $103,895.99 in
6    delinquent contributions, for a total of $20,779.20 inunpaid damages owed to Plaintiff Fund, as set

 7   forth in Exhibit "E".
 8           17.      In addition to liquidated damages, the Trust Agreement provides at Article VIII,
 9   Section 8.05 that Defendant shall be liable for interest in the amount of seven percent (7%) per

l0   annum from the date such contributions were due until paid. As of October 20,2019, Defendant

1l   owes $33,961.00 in interest to Plaintiff Fund, as set forth in Exhibit   "E".
t2           18.      The Trust Agreement also provides at Article     VIII, Section   8.08 that   if   an employer

13   has made improper payments to      Plaintiff Fund on behalf of   a person   who was not eligible as a

t4   participant, the employer shall be liable for the costs of any benefits provided in excess of the

15   payments made by the employer on behalf of such person, plus liquidated damages, interest,

16   attomeys' fees and costs. The audit uncovered that Plaintiff Fund paid$12,724.11 in claims on
t7   behalf of improper participants, which amounts are due an owing to Plaintiff Fund and set fonh in

18   Exhibit "E."

l9              19.   The Trust Agreement provides at Article   VIII, Section     8.07 that   if Plaintiff Fund
20   is required to take legal action to enforce collection, the employer shall be liable for all reasonable

2l   expenses incurred by Plaintiff Fund to take such action, including, but not limited to, court costs,

22   auditing fees, and all attorney fees and costs. Defendant owes Plaintiff Fund 911,172.25 in auditing

23   fees, which are set forth in Exhibit   "E."
24              20.   The audit also uncovered $440.59 owed for a contribution shortage from October 2017

25   and $12,989.00 in liquidated damages for late paid contributions from August 2014 through

26   December 2015,which amounts are due and owing to Plaintiff Fund and set forth in Exhibit "E."

27   ilt
28


     COMPLAINT
     Case No.
             Case 3:19-cv-07076-SK Document 1 Filed 10/28/19 Page 5 of 7



I            21.   Although demands have been made, Defendant has paid only $2,000.00 for the2014
2    through 2016 audits. Therefore, Defendant owes Plaintiff Fund $193,962.13 as set forth in Exhibit
a
J    "8."
4                                        SECOND CAUSE OF ACTION
                                        Demand for Audit and Accounting
5

6            22.    Plaintiff Fund realleges and incorporates by reference the allegations set forth in
7    paragraphs one through twelve above as though       fully   set forth herein.

8            23.    Article VIII, Section 8.13 of the Trust Agreement permits an auditor appointed by
9    Plaintiff Fund to enter the premises of the employer and to examine and copy its business records to
l0   determine whether the employer has made full payment of all sums required to be paid to Plaintiff

n    Fund.

l2           24.    The Trust Agreement provides at Article         VIII, Section 8.13(c) that in the event the
13   employer refuses to voluntarily submit to said audit, the employer shall be liable for all court costs

l4   and attorney fees incurred by the Trustees in compelling the conduct of said        audit. If such audit

15   discloses any deficiency in contributions and/or other monies owed to the Trust Fund, the employer

t6   shall immediately pay to Trust Fund the amount found due, plus liquidated damages of twenty

17   percent (20%) and interest at seven percent     (7%). If the amount found due by the audit is ten percent
l8   (10%) or more of the contributions which should have been made, the costs of such audit shall be

t9   paid by the employer.

20           25.     Article VIII, Section 8.13 (c) further provides that any employer who fails to provide
2l   the required documents shall be liable for the costs caused by that failure whether or not the audit

22   reveals any further contributions due.

23           26.    On or about October 9,2}l8,National Compliance Services sent a letter to

24   Defendant requesting copies of certain documents to complete an exit audit covering the periods              of
25   January 1,2017 through March 31,2018. A copy of the letter and list of requested records is

26   attached as Exhibit   "F"   and is incorporated by reference.

27

28
                 Case 3:19-cv-07076-SK Document 1 Filed 10/28/19 Page 6 of 7



 I          27. Although Plaintiff Fund    has made repeated attempts to secure certain payroll records

 2   for an exit audit covering the period of January I,2017 through March 3I,2018 to determine whether
 a
 J   Defendant has made full and prompt payment of all sums it is required to pay to Plaintiff Fund,

 4   Defendant has failed to provide the records.

 5                                          PRAYER FOR RELIEF
 6          WHEREFORE, Plaintiff Fund prays for judgment          as   follows:
 7                                        As to the First Cause of Action

 8          1.       Unpaid contributions in the amount of $103,895.99 for the2014 through 2016 audit;
 9          2.       Liquidated damages in the amount of $20,779.20 for the20l4 through 2016 audit;
10          J.       Interest in the amount of $33,961.00 for the2014 through 2016 audit;

t1          4.       Improper claims in the amount of $12,724.11 for the2014 through 2016 audit;

t2          5.       Audit fees in the amount of $11,172 .25 for the20l4 through 2016 audit;
13          6.       Contribution shortages in the amount of $440.59 for the month of October 2017'
l4          7.       A net amount of $10,989.00 in liquidated damages owed for late payment of
15                   contributions for the months of August 2014 through December 2015;

T6          8.       Reasonable attorney fees and costs of this action owed pursuant to the Trust

T7                   Agreement and29 U.S.C. $1132(g)(2XD); and
18          9.       For such other legal or equitable relief as the court deems just and proper.

t9                                          As to the Second Cause of Action
20          10.      A Court Order compelling the audit of Defendant for the period of January 2017
2l                   through March 2018 and production of the following records:

22                       o   Federal Tax Reports
                             a. Employers Quarterly Tax Returns 941
23                           b. Wage and Tax Statement W-2's
24
                             c. Transmittal of Wage & Tax Statement W-3

25
                         .   California Quarterly Wage and Withholding Report DE-9 & DE-9C

26
                         .   Miscellaneous Income 1099-MISC and 1096 prepared for your non-employees
                             and the following documents:
27
                             a. Contractors' License Number and inception or expiration date of the
                                license
                             b. Contractors' Certificate of Worker's Compensation Insurance
28                           c. Contractors Agreement
         Case 3:19-cv-07076-SK Document 1 Filed 10/28/19 Page 7 of 7



 I
                       d.   Subcontractors invoices and suppliers

                  .    Cash Disbursements/Accounts Payable    & Receivable Journals
 2                o    Check Register (Detail Report)
 a
                  o    Compensation Records, Time Keeping Reports or Time Cards and Time Card
 J
                       Summary
                  .    Payroll Registers/Journals. To include all hours. Monthly hours and not
 4                     yearly totals.
                  .    Employee monthly medical co-payments contributions (if any)
 5
                  .    Workers Comp and FMLA
 6                     a. Date of leave and return date
                       b. Reason for leave (work related injury)
 7
                       c. Worker's Compensation Payroll Reports
 8            o   Client list including client address of clients within the Northern California
                  Maintenance Contractors Agreement - SEIU 1877
 9
                  a. Client acquisition dates
l0            .   Employees Personnel Records
ll                a. Employees job classification
                  b. Employees seniority hired/termination date
l2
                  c. Employee wage rate
                  d. Employees work location (Address and designated Zones per CBA)
13
                  e. Employee roster
              o   Contracts
t4                a. Collective Bargaining Agreements and/or Special Addendum to the Master
                     Agreements
15
                  b. Subscriber Agreements (Bargaining Unit Only & Non-Bargaining & Employer
                       with Non-CBA Participants)
t6
              .   General Employees Trust Fund Trust Transmittals
17
              .   Ifapplic.able, names and addresses of your subsidiaries, affiliates and parent
18
                  companles
              o   Other related records necessary to determine compliance with the collective
l9                bargaining agreement available upon request during the examination
20   I   1.   For judgment against Defendant for reasonable attorney fees and costs incurred       in
2I            gaining auditor access to Defendant's records; and

22   12.      For such other and further relief as the Court may deem just and equitable.

23   October 28.2019                                 BEESON, TAYER & BODINE, APC

24

25                                                   Bv:   eEZC#l-#-,
                                                           CATHERINE E. HOLZHAUSER
26                                                   Attorneys for General Employees Trust Fund

27

28
